 

Case 20-10343.1SS Doc 4538 Filed po

FILED
C/o Sustice PRAY 18, ay to: 2 |verstean
SRA EY nn:
T wenked to wee oad tel) my
SXory
ZT was IA Vr~ Scoudss @Nck My
Seouk leackes Woourtd ‘Yale me. \o ©
Sade coom vA Wis Nouse Skker he

       

          

       

~

TS wos, algal sgscd Tank Su\y he
moe Yeld Anyone AL seloai but
behave hog 15 Whrodk \ed myself Yeo
Se addres Lon VY yong, \y ye eveniarcily
T Xea\a MY mom aod Wok Hag pec eh bed
TL Capen loas- ray Sip Volker yess ran he
a \

\eX\ rch Lane Grale | e@ Came
‘pack, oN j my Krom, yold (T so Sus" Sy keep
oo = Srerek and Lo cart go Vock to.
Seals, TE erded op | Seaheats; wony I
head 4c kes pe a. Seeped . ry. Steg Yotloe,
—[lLoe®>d Ss, OS drugs Ana he Avo rv © Uperkt -
Wow peice ie XQ Ned , Ws S)>\ ar ~ Stag Rah .
Yount ov ang) kereced me. inte SVL er a
Wrst be did to me And enced a hue MAS
wyko ee YouckrR, ree ped Y throug it
Tigeas ok Deena’ 4 Yely Go ook YOY aks id
\ Ne KNOW egouwd Sey ws all) _teould

 

 

5-10-44 _]

 

 

 
ave

& lol

Case 20-10343-LSS Doc 4538 Filed 05/18/21 Page 2of4

Xs ood . Could Wy | Coa Neat oN

Hn\ynod, TZ or Ay F&F? gn MY Se ye oN
catQs 4 bok instead oF  Peloingy me dey
Sat lok wes Me \o He | next TEAL
eos Lay & Seool AA Somedhnn Ohi,
Made My mem Send Me yo a atic f
wd Lead her aout Ry Stok Jeader-
Cad wy Out She told MY Merl arc, wher
WR ac\ rete my Sheo Saber peak ope wth

= Ved auds gh ovel Wy byuak oa pacit
sy Was

ne Tredac Cea Vergy row Wiytot 4

Koc Vhe Seok leader and WY Gut + o

Srouely We. cx\d yaue Fhe, heovas Me Louch them
ual TE Cain to pe wow. T&S WoalS thought

\ LIZ Mor weoaa\ ‘oud Siece 2 heer, here
ee dork Me G. E.0 ord bean, Shroush clok. of
Preareds Yo hele me oucderstand AL thas bul
Nor Ab to joke DN hie in preen Yor do yas,
Lneds LE \Reuga Warnk a very aN deol ~
Sy Souk leader fucted ay Wk Asad dont
ws tbr hes gos, to be held fespaass ble
an Is A Gear Sor ~ Pas. \e Sand he test of
[my \\ he i Were SAuck iO pro bechot Cushedh
Nad ies Yo be oud VHA YOVING VQ, my Childecn
mee OT Cortina rw Latin Sine. OL Came. +0
~~ \Gor. Lk eer, KY ually] hss uated Decker, )
copped = AL ecase ok Uc Legit

Les nh! Dud. a Lavy del) OM aslung

Yu Plecse see Yak Tm Nok the, Oni

an Nd prarricy vas ae Same Story And
Nobody Lov t\ ne ?

 

 

 

 
 

Case 20-10343-LSS Doc 4538 Filed 05/18/21 Page 3of4

 

 

 

Ne ey Woah mere thet
Was app ned to ray Age 4 o nek
Wy  Atot yo wk Wis
TNO IS Yor, Lincs
Roe Meer he Wes FUP Cod
Lamar, 1S Ghee the Seats > CARD RELY
Demmr Se DT Swe Wi nek the on
Lule  Guans. Through Se plecae Sen MY
Side o\ Yhis ~T doegh kao Who on
Xo ale Soi el So War Faq Welp
t esoon) Ne Xor Ura he put Ma through a
X belwe of DT Mexer W a \ Ve Seautys .
~Y Nor) ‘ay Qe Cipere TO am today \ vd
Load nk be Neackns to ase Yo Gor
‘rede |

 

wacker

   
   

Vhank Yan + ge. 4 along
ng Shen to vad m))
\eAker EL yor Dave Any thing
OA pee 3 + o cr Me tech

~Teoe Yow Se yea

  
 

fant
-CLASS MAIL

221 LiR-47 S02

Oa 3M AS BT aoys

US POSTAGE

 

 

Sustiee Laney Sel\rer Silver s\ ein
BSA Barkruehey Coase
6 Aa q TY \or Keck S\eeek & An Fj G00

Lai rminaren ; DHE jAgol\

a

N

0

a

LO

oO

o

= 3 Spe fo Se GS | ji hj Aft ny Jeasffhs Veled[papotlars fay ti,
iSBri-sosiss Pople apeodl "eset re

LL 2 Tegal ae ‘

=—~—9--- - “ _ — te Saree = er Pe ee ee ek ee, oe a

S
LO
t
oO
°
Qa
”
v”)
7
“9
+
0
3
“
o
N
H
w
O

 
